 In the Matter of TRIISCON STEEL COMPANYandSHOPMEN'sLOCAL#487, INTERNATIONAL ASSOCIATIONOFBRIDGE,STRUCTURAL ANDORNAMENTAL IRON WORKERS (AFL)Case No. 8-R-1933.-Decided February28,1946Mr. George R. Ruschenberg,of Cleveland, Ohio, for Truscon.Mr. Harold E. Stern,of New York City, for the Iron Workers.Mr. Frank J. Dowser,ofWashington, D. C., for the Steelworkers.Mr. James J. Dennis,of Newcastle, Pa., for the Machinists.Miss Margaret M. Farmer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Shopmen's Local .#487, InternationalAssociation of Bridge, Structural and Ornamental Iron Workers(AFL), herein called the Iron Workers, alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Truscon Steel Company, Cleveland, Ohio, herein calledTruscon, the National Labor Relations Board provided for an appro-priate hearing upon due notice before John W. Irving, Trial Exam-iner.The hearing was held at Youngstown, Ohio, on August 28,1945.Truscon, the Iron Workers, the United Steel Workers ofAmerica, CIO, herein called the Steelworkers, and the InternationalAssociation of Machinists, Lodge 404, herein called the Machinists,'appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :"The Machinists appeared for the sole purpose of protecting the rights of its members,who, it developed as the case progressed,were not involved.66 N. L.R. B., No. 15.204 TRUSCON STEEL COMPANYFINDINGS OF FACT1.THE BUSINESS OF THECOMPANY205Truscon Steel Company, a subsidiary of Republic Steel Corpora-tion, herein called Republic, is a Michigan corporation, engaged inpeacetime production to which it is rapidly converting, in the fabri-cation of many types of steel reinforcing, building products, androad mesh.Over 50 percent of its products are normally shippedoutside Ohio.2Truscon, which is operated as a distinct and separateunit from Republic, maintains plants in Youngstown, Cleveland,and Canton, Ohio, and Gadsden, Alabama, as well as warehousesthroughout the country. Its plant at Youngstown, Ohio, is the onlyone herein involved.Truscon stipulates and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDShopmen's Local #487, International Association of Bridge.Structural and Ornamental Iron Workers, is a labor organization,affiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.United Steel Workers of America is a labor organization,affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.InternationalAssociation ofMachinists, Local 404, is a labororganization admitting to membership employees of the Company.III.THEALLEGED QUESTION CONCERNING REPRESENTATIONIn July 1944, the Steelworkers was certified by the Board as collec-tive bargaining representative for Truscon's employees within anappropriate unit.Shortly thereafter, in August 1944, it openedbargaining negotiations with Truscon, presenting as part of itsdemand the "24 point program" which a few months previously theinternational organization of the Steelworkers had demanded in itsnegotiations with steel companies all over the country (among themRepublic, Truscon's parent), and which was then under considerationby the National War Labor Board in theBasic Steelcase .3TrusconsDuring the war period Truscon'sprincipal finished products consisted of tanktreads,the value of which, during the 6 monthspreceding the hearing, exceeded 2 milliondollars,over 75 percent of whichwas shippedoutside Ohio19War Labor Reports580-586. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Steelworkers immediately agreed to defer the negotiationof the "24 point program" until the War Labor Board had renderedits decision, and, in the meantime, to enter into an interim agreementwhich would provide a mutually satisfactory grievance procedure.On September 18, 1944, they adopted, without substantial change,the contract 4 signed in 1942 between Republic and the Steelworkersand still in operation at Republic, by extension beyond its expirationdate, pending the decision in theBasic Steelcase.On September 28, 1944, within 10 days after the adoption of theRepublic contract, the Steelworkers, without requesting that thatcontract be reopened, requested the United States Conciliation Serv-ice to certify the cost items of its "24 point program" to the RegionalWar Labor Board as a dispute between itself and Truscon.OnOctober 19, 1944, the Regional War Labor Board accepted jurisdic-tion of the dispute.The National War Labor Board issued its Decision and DirectiveOrder in respect to the cost items of the "24 point program" onNovember 25, 1944.5Later, on February 27, 1945, the War LaborBoard, at the request of the Steelworkers, issued a directive in respectto the termination date of the forthcoming contracts, an item of theoriginalprogram not among the cost items considered.Republic and the Steelworkers began negotiations for a contractabout the first of March 1945.Henry V. Golle, the superintendentof Industrial Relations for Truscon, was invited to observe the nego-tiations by Mr. Voss, Director of Industrial Relations for the entireRepublic Steel Corporation.Henry Allen, a representative of theSteelworkers at Truscon, also attended some of the meetings.Duringthe course of the negotiations, Golle, Voss, and Allen spoke togetherinformally of the coming negotiations between Truscon and theSteelworkers and it was agreed that the parties would adopt all butthe seniority provisions of the new Republic contract then beingnegotiated.It was understood that the seniority provision wouldhave to be negotiated separately.On April 4, the War Labor Board, acting "pursuant to a requestof Truscon Steel Company dated April 3, 1945," approved the exten-sion toTruscon of the November 25, 1944, Directive Order in theunder which Truscon andthe Iron Workers had operated, prior to the certification ofthe Steelworkers.The international organization of Steelworkers,appearing before the panel appointedby the War Labor Board in theBasicSteel case, requested that the panel consider andtake evidence upon only 14 of the points of its program and that it defer the remainingitemsfor further collective bargainingIt reserved the right, however, to appeal to theBoard for ruling upon such of these items as the parties could not agree upon. Thepanel considered the War Labor Board issued its Directive Order of November 25, 1944,in respect to the 14 items, with the addition of several issues introduced by the Com-panies involved.19War LaborReports 571-584. TRUSCON STEEL COMPANY207Basic Steelcase and the provision for the adjustment of wages retro-actively to December 25, 1943.On April 11, the new contract between Republic and the Steel-workers was signed.Negotiations with Truscon began forthwith.The parties quickly agreed, in accordance with the understandinginformally reached during the Republic negotiations, that theywould adopt all but the seniority provisions of the Republic con-tract.6The parties could not reach agreement on the seniority provi-sion and on May 3 referred the issue to the War Labor Board.7 Theparties had not been notified of the War Labor Board's decision ofthis matter at the time of the hearing in this case and Truscon hadrefused to put into effect any of the provisions agreed upon untilall issues were settled."The Steelworkers contends that, in accordance with the equitabledoctrine enunciated inMatter of Allis-Chalmers Manufacturing Co.,°and similar cases, the present petition should be dismissed becausethe Steelworkers, by reason of the long pending WLB proceedings,was precluded from completing its original bargaining program, andthus reaping the benefits of its certification before the Iron Workers'demand for recognition was asserted.The Iron Workers arguesthat the contract negotiated between the Steelworkers and Trusconon September 18, 1944, afforded the employees and their newly certi-fied representative substantial benefits and that, accordingly, thereisno bar to a present determination of representatives.We findmerit in the contentions of the Steelworkers.The Steelworkerspromptly opened bargaining negotiations after its certification anddiligently took the steps open to it in securing the necessary approvalof its bargaining program by the War Labor Board. The point.stillunsettled at the time of the hearing was one of the originalitems of the bargaining demands; the inability of the Steelworkersto secure a contract was occasioned by Truscon's refusal to sign anycontract until this one item had been passed upon by the War LaborBoard.The record shows, furthermore, that the contract of Sep-tember 18, was only an interim agreement, not intended by theparties to represent the fruits of the collective bargaining programwhich commenced with the certification.A comparison of this con-tractwith the contract under which Truscon had been operating6 One of theprovisions agreed upon was the termination date of October 15, 1946.9 Senioritywas one of the original items of the"24 point program"reserved by theSteelworkers for collectivebargaining,with the right to refer it to the WarLabor Boardin case noagreement could be reached.See footnote5, supra8 The Directive Order of the War LaborBoard was issued onAugust24, 1945, andmade public on September 13, 1945, afterthe hearing in this case,directing Truscon andthe Steelworkers to incorporate in their contract the seniorityprovisionsof theRepubliccontract.17 L. R.R. 166.9 50 N. L.R. B. 906. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to 1944, and the uncontradicted testimony of witnesses for bothTruscon and the Steelworkers shows it to have embodied only sub-stantive provisions long in use.The fact that immediately aftersigning the September 18 contract the parties continued their effortsto reach agreement on the "24 point program" without reference toits existence, shows clearly that the parties did not consider that itrepresented a settlement of their negotiations.We are of the opinion that, under the circumstances of this case,the Steelworkers should have a reasonable opportunity to completeand enjoy the fruits of its bargaining.10Accordingly, we hold thatno determination of representatives should be made at this time. TheIron Workers' petition will therefore be dismissed.ORDERUpon the basis of the foregoing findings of fact, and upon the.entire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of Truscon Steel Company, Youngstown,Ohio, filed by Shopmen's Local #487, International Association ofBridge, Structural and Ornamental Iron Workers (AFL), be, andithereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.10 SeeMatterof AZll8-Chaimer8 Manufacturing Company,50 N. L.R. B. 306;Matterof MontgomeryWard &Company,60N. L. R. B.574;Matter of California Door Company,5 ; Matter of Taylor Forge & Pipe Works,58 N. L. R. B. 375.